  

Fiii in this information to identify your case:

 

 

 

, D€bi°fl Keith Phillip Harenda Ch€Cl< iffhi$ iSZ
L'__l An amended filing
uec:erz F_'_l A supplement showing postpetition chapter
(Spouse, if niing) 13 expenses as of the following date:
united states eanl<wplcy court mr inez EASTERN olsTRlcT ol-' WlscoNSlN MM l DD l YYYY g

 

Case number 19-20944

(il' known)

Officia| Form 106J
Schedule J: ¥our Expenses ms

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known}. Answer every question.

mescribe ¥our Househotd
1, is this ajoint case?
l No_ Go to line 2.
m Yes. Does Debtor 2 live in a separate household?

I:l No
[','.l Yes. Debior 2 must tile Ofiiciai Form 106..|-2. Expenses for Separaie Househoid ot Debtor 2.

 

2. Do you have dependents? l No

Do not list Debtof 1 and n Yes_ Fiii out this information for Dependeni’s relationship to Dependent’s Does dependent
btor 2 _ age live with you?

Debtor 2. each dependent.....,_..,.... Dei)tor1 or De
- ' 1» ~"'=' »':. '- MMM sam ' ' essex
Do not state the m NO

dependents names l:] Yes
i:l No

l:l Yes
l:[ No

[:l Yes
n No

|:l Yes

     

 

 

 

3. Do your expenses include l NO
expenses of people other than m
yourself and your dependents? `(es

wmata Your Ongoing Monthiy Expenses
Estimate your expenses as of your bankruptcy fiting date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. |f this is a supplemental Schedui'e J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Scheduie i.' Your income

lofncial Form 1061.) '” °p°“°_""'“ . .

\

     

<..

 

4. The rental or horne ownership expenses for your residence include first mortgage
payments and any rent for the ground or iot. 4- 5 1.000.00

if not included in line 4:

4a Reai estate taxes 4a 5 ()_[ln
4b. Property, homeowner's, or renter's insurance Ab. 3 O_gg
4c Home maintenance repair. and upkeep expenses 4c. 3 g_go
4cl. Homeowner's association or condominium dues 4d. $ o_gg
5. Additionai mortgage payments for your residencel such as horne equity loans 5. 5 g_go
Ofllciai i'-'orm ‘iOE.i Schedule J: Your Expenses page 1

Case 19-20944-beh Doc 22 Filed 02/18/19 Page 1 of 2

DEblC>rl Keith Phii|ip Harenda CaSe number (ifknnwn) 19-20944
5. Utilities:

5a Eiectn'cityt heat. natural gas Sa. 3 354_00

Sb. Water, sewer| garbage collection Eb. $ 0,00

Gc. Teiephone, cell phone, internet, satellitel and cable services Sc. $ 237_09

Sd. Olher. Specify.' Gd. $ 0.00
'l'. Food and housekeeping supplies T. 3 400_0[)
8. Childcare and children’s education costs 8. $ 0_0|]
9. Ciothing, laundry. and dry cleaning 9. S 150_00
10. Personal care products and services 10. $ 400_{){}
11. Medicai and dental expenses 11. 5 190_00
12. Transportation. include gas, maintenance bus or train fare.

Do not inciude car payments 12a $ 100.00
13. Entertainment, ciul:ls, recreation, newspapers, magazines and books 13. $ 100_0¢}
14. Charitabie contributions and religious donations 14\ S 100_00
15. insurance

Do not include insurance deducted from your pay or included in lines 4 or 20`

15a. L.ife insurance 153. 5 0,00

15b. l-tealii'l insurance 15b. 5 0.00

15c. Vehicie insurance 150. $ 0_0{]

iSd. Other insurance Specify: 15€|- 5 0.00
‘iB. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 251

Specif'y: 15- 3 0.00
17. lnstallment or lease paymente:

1?a. Car payments for Vehicie l 17a 3 0_00

17b. Car payments for Vehicle 2 ‘i?b. $ o_go

17c. Other. Specify: 17c. $ 0.00

17d. Otner. Specify: i?d. $ 0_00
iB. Your payments of alimony, maintenance and support that you did not report as

deducted from your pay on line 5, Schedul'e l, your income (Ofl’iclal Form 1051). 15- 5 0-00
19. Oiher payments you make to support others who do not live with you. $ 1,000_00

Specify: Support to Bruce and Carol Witt 19-
20. Other real property expenses not included in lines 4 or 5 of this form or on Sched'ule i: Your income.

20a. Mortgages on other property ZGa. $ g_go

20b. Real estate taxes 20b. 3 ()_00

20c. Property. homeowner's. or renter's insurance 20c. 5 O_{}g

20d. Maintenance. repair, and upkeep expenses 20d. $ 100.00

206. Homeownefs association or condominium dues 2t)e. $ g'og
21. Other: Specify? 21, +$ 0.00
22. Calcuiate your monthly expenses

223. Add lines 4 through 21. 5 4,121.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any. from Oiflciai Form 105.3-2 $ __ 5

22c. Add line 22a and 22b. The result is your monthly expensesl $ 4,'121.08 `
23. Ca|culate your monthly net income.

23a Copy line 12 fyour combined monthly income) from Schedule |. 233. $ 5,979_54

23b. Copy your monthly expenses from line 22<: above. 23b. -$ 4,121_00

23c. Subtract your monthiy expenses from your monthly income

The result is your monthly netincome. 239 s 1»358'54 J

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

Offtcial Form lOEJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For exampie. do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mongage?

- No.

 

 

 

 

 

 

 

l:l Yes. l Exp|ain here;

CaSe 19-20944-beh DOC 22 Filed 02/18/19

Scheduie J: Your Expenses

Page 2 of 2

page 2

